UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53




       United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604


                                     April 12, 2006


                                         Before

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. FRANK H. EASTERBROOK, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge




                                                  Appeal from the United States District
UNITED STATES OF AMERICA,                         Court for the Central District
     Plaintiff-Appellee,                          of Illinois.

No. 04-2546           v.                          No. 03 CR 40095

KORVELL DENNIS PITTMAN,                           Michael M. Mihm, Judge.
    Defendant-Appellant.


                                      ORDER

     After the limited Paladino remand, the sentencing judge has informed us that he is
inclined to give the defendant a lower sentence. The case is therefore remanded for
resentencing.